Title: To James Madison from William Jones, 21 February 1811
From: Jones, William
To: Madison, James


Dear SirPhilada. 21 Feb 1811.
As information from respectable private sources may in the absence of Official intelligence serve to throw some light upon the equivocal policy of france in her professed cessation from the violation of our neutral commerce, I take the liberty of enclosing an extract from a letter recd by a gentleman in this city, by the Osmin lately arrived here from Rochelle, which letter was not delivered ’till tuesday last. The writer of the letter is a Mr Jonathan Jones of Bordeaux, an American whose residence in France was anterior to the revolution. He is a Merchant of the first standing and a gentleman of intelligence probity and sound judgement; upon which from my knowledge of his character I should place much reliance.
I confess, my impressions as to the sincerity of france have been very unfavorable ever since the iniquitous seizure of the American property under the Rambou[i]llet Decree, and particularly the property at St Sebastians, than which a purer property never entered any country, as the owners encountered a War risk and war premiums to get it there uncontaminated, and were never charged with violating any Decree or municipal law of france—this property has been sold and the proceeds deposited in the Imperial treasury since the declared repeal of the Berlin & Milan Decrees.
Notwithstanding these impressions I should hail with pleasure any evidence of her sincerity and justice, and although the letter of Mr Jones furnishes nothing conclusive yet the general opinion there of a favorable termination bids us hope for a better state of things.
I pray you not to give yourself the trouble to acknowledge the receipt of this, as I wish to avoid intruding on your time at a moment which must require so much of your attention. With Sincere respect and regard I am Sir Your Obdt
Wm Jones
